DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-8 of U.S. Patent No. (11,102,547, hereinafter refers as ‘547). 
	Regarding claim 1, the claim limitation of “generating a first content data and a second content data; transmitting playback control information and service information using at least the broadcast or the communication channel, the service information being information for playing back the first content data and the second content data; hybrid-transmitting the first content data and the second content data, the first content data being transmitted using the broadcast and the second content data being
transmitted using the communication channel so that the first content data and the second content data constitute the content, and when the content is hybrid-transmitted using the broadcast and the communication channel: wherein, in the transmitting of the service information, the service information
includes attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on playback control of the second content data, the first content data and the second content data are (i) identical video and audio data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content, and the playback control information includes indexes of a relationship between the first content data and the second content data” corresponds to claim limitation of “generating a first content data and a second content data; transmitting playback control information and service information using at least the broadcast or the communication channel, the service information being information for playing back the first content data and the second content data; hybrid-transmitting the first content data and the second content data, the first content data being transmitted using the broadcast and the second content data being
transmitted using the communication channel so that the first content data and the second content data constitute the content, and when the content is hybrid-transmitted using the broadcast and the communication channel: wherein, in the transmitting of the service information, the service information
includes attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on playback control of the second content data, the first content data and the second content data are (i) identical video and audio data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content, and the playback control information includes indexes of a relationship between the first content data and the second content data; the auxiliary information also includes information indicating a format meta information on playback control of the content transmitted suing the communication channel” of claim 1 of ‘547. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is met by claim 1 of ‘547.
	Regarding claim 2, the claim limitation of “receiving content hybrid-transmitted as first content data transmitted using a broadcast and a second content data transmitted using a communication channel; and playing back the content transmitted using the broadcast and the content transmitted using the communication channel by playing back the first content data transmitted using the broadcast and the second content data transmitted using the communication channel so that the first content data and the second content data constitute the content, when playback control information and service information for playing back the content transmitted using the broadcast and the content transmitted using the communication channel is received, wherein, in the playback of the content, the content is played back when the service information including attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on playback control of the second content data,
the first content data and the second content data are (i) identical data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content, and the playback control information includes indexes of a relationship between the first content data and the second content data” corresponds to claim limitation of “receiving content hybrid-transmitted as first content data transmitted using a broadcast and a second content data transmitted using a communication channel; and playing back the content transmitted using the broadcast and the content transmitted using the communication channel by playing back the first content data transmitted using the broadcast and the second content data transmitted using the communication channel so that the first content data and the second content data constitute the content, when playback control information and service information for playing back the content transmitted using the broadcast and the content transmitted using the communication channel is received, wherein, in the playback of the content, the content is played back when the service information including attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on playback control of the second content data,
the first content data and the second content data are (i) identical data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content; the auxiliary information also includes information indicating a format meta information on playback control of the content transmitted suing the communication channel” of claim 4 of ‘547. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is met by claim 4 of ‘547.

Regarding claim 3, the claim limitation of “a transmitter that generates a first content data and a second content data, transmits play back control information and service information using at least the broadcast or the communication channel, the service information being information for playing back the first content data and the second content, and hybrid-transmitting the first content data using the broadcast and the second content data using the communication channel so that the first content data and the second content data constitute the content, and when the content is hybrid-transmitted using the broadcast and the communication channel, wherein, in the transmitting of the service information by the transmitter, the service information includes attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on play back control of the second content data, the first content data and the second content data are (i) identical data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content, and the playback control information includes indexes of a relationship between the first content data and the second content data” corresponds to claim limitation of “a transmitter that generates a first content data and a second content data, transmits play back control information and service information using at least the broadcast or the communication channel, the service information being information for playing back the first content data and the second content, and hybrid-transmitting the first content data using the broadcast and the second content data using the communication channel so that the first content data and the second content data constitute the content, and when the content is hybrid-transmitted using the broadcast and the communication channel, wherein, in the transmitting of the service information by the transmitter, the service information includes attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on play back control of the second content data, the first content data and the second content data are (i) identical data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content,  and the auxiliary information also includes information indicating a format meta information on playback control of the content transmitted suing the communication channel” of claim 7 of ‘547. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 is met by claim 7 of ‘547.
Regarding claim 4, the claim limitation of “a receiver that receives content hybrid-transmitted as a first content data transmitted using a broadcast and a second content data transmitted using a communication channel: and a player that plays back the content transmitted using the broadcast and the content transmitted using the communication channel by playing back the first content data transmitted using the broadcast and the second content data transmitted using the communication channel so that the first content data and the second content data constitute the content, when playback control information and service information for playing back the content transmitted using the broadcast and the content transmitted using the communication channel is received, wherein, in the playback by the player, the content is played back when the service information including attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on playback control of the second content data, the first content data and the second content data are (i) identical data each
indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content, and the playback control information includes indexes of a relationship between the first content data and the second content data” corresponds to claim limitation of “a receiver that receives content hybrid-transmitted as a first content data transmitted using a broadcast and a second content data transmitted using a communication channel: and a player that plays back the content transmitted using the broadcast and the content transmitted using the communication channel by playing back the first content data transmitted using the broadcast and the second content data transmitted using the communication channel so that the first content data and the second content data constitute the content, when playback control information and service information for playing back the content transmitted using the broadcast and the content transmitted using the communication channel is received, wherein, in the playback by the player, the content is played back when the service information including attribute information indicating that the first content data and the second content data constitute the content and location information that indicates a location for acquiring meta-information on playback control of the second content data, the first content data and the second content data are (i) identical data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content, and the auxiliary information also includes information indicating a format meta information on playback control of the content transmitted suing the communication channel” of claim 8 of ‘547. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is met by claim 8 of ‘547.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable by Haque et al. (US 2008/0279535 A1, hereinafter refers as Haque) in view of Okubo et al. (US 2014/0090007 A1, hereinafter refers as Okubo).

Regarding claim 1, Haque discloses a transmission method for enabling transmission of content using a broadcast wave and a communication channel, the transmission method comprising:
generating a first content data and a second content data; transmitting auxiliary information using at least the broadcast wave or the communication channel, the auxiliary information being information for synchronizing the first content data and the second content data (Fig. 2, the subtitle and the timestamp data are sent to be received at the receiver, and the receiver to perform the synchronization tasks, para. 29, para. 37, para. 49-50, video and audio data is the first data content  and subtitle data is the second data content);
transmitting auxiliary information using at least the broadcast wave, the auxiliary information being information for synchronizing content the first data content and second data content (Fig. 2, the subtitle and the timestamp data are sent to be received at the receiver, and the receiver to perform the synchronization tasks, para. 29, para. 37, para. 49-50, video and audio data is the first data content  and subtitle data is the second data content), 
and the auxiliary information causing a reception side to perform the synchronization when the reception side receives the auxiliary information (para. 29, para. 37, para. 49-50, the synchronization is performed at the client device);
wherein, in the transmitting of the auxiliary information, the auxiliary information includes attribute information indicating that the first content data and the second content data constitute the content and location information that indicates an acquisition destination of the content or information indicating an acquisition destination of the location information (para. 29, para. 37, para. 49-50);
and the playback control information includes indexes of a relationship between the first content data and the second content data (para. 29, para. 37, para. 49-50, timestamp data index are used to synchronizz the video and audio data [is the first data content]  and subtitle data [is the second data content]);
Haque in view of Burke does not explicitly disclose hybrid-transmitting the first content data and the second content data, the first content data being transmitted using the broadcast wave and the second content data being transmitted using the communication channel so that the first content data and the second content data constitute the content, and when the content is hybrid-transmitted using the broadcast wave and the communication channel, the auxiliary information causing a reception side to perform the synchronization when the reception side receives the auxiliary information;
the first content data and the second content data are (i) identical video and audio data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content;
Okubo teaches hybrid-transmitting the first content data and the second content data, the first content data being transmitted using the broadcast wave and the second content data being transmitted using the communication channel so that the first content data and the second content data constitute the content, and when the content is hybrid-transmitted using the broadcast wave and the communication channel, the auxiliary information causing a reception side to perform the synchronization when the reception side receives the auxiliary information (Fig. 1, Fig. 4, Fig. 6, Fig. 12, the first content is received via el. 105, and the second content data is received via el. 103, and auxiliary information refers as sync information);
the first content data and the second content data are (i) identical video and audio data each indicating the content, or (ii) video data, audio data, or video and audio data that constitute the content; (Fig. 4, para. 165-168, para. 173-178);
It would be obvious for one of ordinary skill in the art at the time of invention to modify Haque to include Okubo in order for allow a system alternative way to sync and playback the received program content.


	Regarding claim 2, the instant claim is met by rejection of claim 1.
Regarding claim 3, the instant claim is met by rejection of claim 1. 
Regarding claim 4, the instant claim is met by rejection of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/Primary Examiner, Art Unit 2425